IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MUHAMMAD AZIZ,                              : No. 149 EM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HONORABLE SHEILA WOODS-                     :
SKIPPER,                                    :
                                            :
                    Respondent              :

                                       ORDER


PER CURIAM

      AND NOW, this 21st day of January, 2016, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.